Title: To George Washington from John Kilty, 29 May 1795
From: Kilty, John
To: Washington, George


          
            Sir,
            Annapolis, May 29th 1795.
          
          Having understood from respectable authority that Mr Gale proposes to resign his station as Supervisor of the District of Maryland, and that the choice of a person to succeed him already engages your Excellency’s attention, I beg leave to take the occasion thus offered of renewing my application for employment in the General Government.
          The testimonials which I have heretofore had the honour to lay before your Excellency, together with the unsolicited recommendation for which I am indebted to Governor Lee will I presume have established my claim to public confidence, so far as a laudable discharge of the several trusts with which I have been honoured in this State can establish it. I have however thought it proper to procure also the testimony of the present Governor and Council which together with a Letter from Mr Paca I have the honour to forward herewith enclosed. with the greatest Respect, I am Sir Your Excellency’s most obedient humble Servant
          
            John Kilty
          
        